EXHIBIT 10.1

 

November 1, 2005

 

EMPLOYMENT AGREEMENT

BETWEEN

KARL G. GLASSMAN AND

LEGGETT & PLATT, INCORPORATED

 

1.    Employment    1 2.    Term    1      2.1    Term    1      2.2    Early
Termination    1 3.    Duties and Authority    2 4.    Compensation    2     
4.1    Base Salary    2      4.2    Annual Cash Bonus    3      4.3   
Vacations; Other Benefits    3 5.    Expenses    4 6.    Disability    4     
6.1    Definition of “Total Disability”    4      6.2    Offset Payments    4 7.
   Executive’s Option to Terminate Agreement    4 8.    Termination by the
Company    5      8.1    Termination For Cause    5      8.2    Termination
Without Cause    6 9.    Confidential Information    6 10.    Nonassignability
   6 11.    Miscellaneous    7      11.1    Waivers    7      11.2    Notices   
7      11.3    Survival of Provisions    7



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of November 1, 2005
between Leggett & Platt, Incorporated, a Missouri corporation (the “Company”),
and Karl G. Glassman (the “Executive”).

 

RECITALS

 

The Company desires that the Executive remain in the employment of the Company.
Accordingly, the Compensation Committee (the “Compensation Committee”) of the
Board of Directors of the Company (the “Board”) has recommended the execution of
this Agreement and the Board has authorized the execution of the same.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the Company and the
Executive agree as follows:

 

  1. Employment

 

The Company hereby reaffirms its employment of the Executive as its Executive
Vice President, and the Executive hereby confirms his employment in that
capacity. Executive will also serve the Company in such other executive
capacities, at the Executive Vice President level or above, as may be determined
by the Board from time to time.

 

The Executive’s employment under this Agreement is subject to the terms and
conditions set out below and will be carried out in Carthage, Missouri, at the
Company’s principal executive offices. However, the Executive acknowledges that
the nature of his employment may require reasonable domestic and international
travel from time to time.

 

  2. Term

 

  2.1 Term

 

The term of this Agreement shall commence on November 1, 2005 and shall end five
years after such date, unless terminated earlier in accordance with the
provisions of this Agreement.

 

  2.2 Early Termination

 

The term of this Agreement may be terminated prior to expiration by reason of
any of the following:

 

  (a) by the Executive upon 12 months prior written notice;

 

1



--------------------------------------------------------------------------------

  (b) in accordance with the Severance Benefit Agreement dated as of November 1,
2005, as amended from time to time (the “Severance Benefit Agreement”), a copy
of which is attached as Exhibit A for information purposes only;

 

  (c) in accordance with Section 6 hereof, upon the Executive’s Total Disability
(as defined below);

 

  (d) by the Executive pursuant to Section 7 hereof;

 

  (e) by the Company pursuant to Section 8 hereof; or

 

  (f) for other causes as provided elsewhere in this Agreement.

 

  3. Duties and Authority

 

The Executive shall devote his full business time to the affairs of the Company.
However, this shall not be deemed to prevent the Executive from devoting such
time (which shall not be substantial in the aggregate) to personal business
interests that do not unreasonably interfere with the performance of the
Executive’s duties hereunder.

 

The Executive shall use his best efforts, skills and abilities to promote the
Company’s interests. The Executive shall serve as director if nominated by the
Nominating & Corporate Governance Committee (“N&CG Committee”) and if so elected
by the shareholders of the Company; provided, however, the N&CG Committee may
decide not to nominate the Executive if (i) such nomination would violate the
rules or regulations of the Securities and Exchange Commission or the New York
Stock Exchange, or (ii) for good corporate governance reasons the N&CG Committee
and the Board believe there is a need to reduce the number of inside directors
serving on the Board. The Executive shall perform such duties at the Executive
Vice President level or above assigned to him by the Board, the Chief Executive
Officer, or the President. The Executive shall report to the President of the
Company, provided, however, if the President is elected as the Chief Executive
Officer, the Executive shall report to the Chief Executive Officer.

 

  4. Compensation

 

  4.1 Base Salary

 

The Executive shall be paid a base salary at an annual rate of $572,915.
Beginning on or about April 1, 2006 and April 1 of each successive year during
the term of this Agreement, the Compensation Committee shall appraise the
Executive’s performance during the previous calendar year, taking into account
such factors as it deems appropriate. As a result of such appraisal, the then
annual base salary of the Executive may be increased (but shall not be
decreased) by such amount as the Compensation Committee determines is fair, just
and equitable.

 

The Executive’s base salary shall be paid in equal bi-weekly installments.

 

All salary increases under this section will be made as of the beginning of the
first payroll period in which the Company’s other salaried employees generally
receive merit related annual salary adjustments.

 

2



--------------------------------------------------------------------------------

  4.2 Annual Cash Bonus

 

During the term of this Agreement, the Executive shall be entitled to earn a
cash bonus computed in accordance with the Key Officers Incentive Plan, as
amended from time to time (the “Incentive Plan”). The amount of the Executive’s
bonus shall be determined by applying a bonus formula approved by the
Compensation Committee to a percentage of Executive’s annual salary on
December 31 of each year (“target percentage”). The Executive’s target
percentage is 50%. The Compensation Committee shall be entitled to amend or
supplement the guidelines from time to time whenever the Committee deems this to
be in the best interests of the shareholders of the Company.

 

If the Executive’s employment under this Agreement is terminated before
December 31 of any year, the Executive shall receive a prorated bonus for the
year of termination. This prorated bonus shall bear the same ratio to the actual
bonus the Executive would have earned with respect to the year under the
Incentive Plan as the number of days this Agreement is in force during such year
bears to 365.

 

  4.3 Vacations; Other Benefits

 

The Executive shall be entitled to a reasonable annual vacation (not less than
an aggregate of four weeks in any calendar year) with full pay, benefits and
allowances.

 

In addition to the salary, bonus and other payments to be made under this
Agreement, the Executive shall be entitled to participate (to the extent legally
permitted) in any insurance, pension, profit sharing, stock bonus, stock option,
stock purchase or other benefit plan of the Company now existing or hereafter
adopted for the benefit of executive officers of the Company or the employees of
the Company generally.

 

At the Company’s expense, the Company shall provide office space, secretarial
assistance, supplies and equipment fully adequate to enable the Executive to
perform the services contemplated by this Agreement and at least comparable to
that being provided to the Executive on the date hereof.

 

The Company shall provide the Executive with appropriate perquisites at least
equal to such perquisites as are generally made available from time to time to
the Company’s other senior executive officers.

 

In addition to the payments provided for in this Section 4 and elsewhere in this
Agreement, the Company may from time to time pay the Executive as a salary
increase, a bonus or otherwise, such additional amounts as the Compensation
Committee shall, in its discretion, determine.

 

Except as may be provided otherwise in this Agreement or to the extent required
by law, no benefits referred to in this section or provided for in other
sections of this Agreement shall be reduced by the Company as to the Executive
without first securing his consent.

 

3



--------------------------------------------------------------------------------

  5. Expenses

 

The Company shall pay or reimburse the Executive for all transportation, hotel,
living and related expenses incurred by the Executive on business trips away
from the Company’s principal office and for all other business and entertainment
expenses reasonably incurred by him in connection with the business of the
Company and its subsidiaries or affiliates.

 

  6. Disability

 

  6.1 Definition of “Total Disability”

 

The Executive shall be deemed to have a “Total Disability” if he is unable, for
a continuous period of four or more months, to perform substantially all of the
material personal services to be rendered by him under this Agreement.

 

During the continuance of any Total Disability, the Board may elect to relieve
the Executive of all of his duties hereunder by Board resolution delivered to
the Executive, or the Executive may elect to cease performing all of his duties
hereunder by notice delivered to the Company. Thereupon, Executive’s duties and
responsibilities under this Agreement shall cease 60 days following delivery of
the Board resolution or the Executive’s notice, as the case may be; provided,
however, that all other provisions of this Agreement, including the Executive’s
cash compensation and other benefits, shall continue in full force until 14
months from the first day of the four month or longer continuous period that
culminated in the Total Disability (“Disability Termination Date”). If Executive
continues to have a Total Disability on the Disability Termination Date, his
employment under this Agreement shall be terminated.

 

  6.2 Offset Payments

 

The Company’s obligation to continue the Executive’s cash compensation from the
date of a Total Disability to the Disability Termination Date shall be reduced
by (a) all amounts paid to Executive under disability income insurance policies
made available to the Executive by the Company and (b) by all amounts received
by the Executive from Social Security disability benefits.

 

  7. Executive’s Option to Terminate Agreement

 

Not later than six months after the occurrence of any of the following events
the Executive may elect to terminate his employment under this Agreement by
sending notice of termination to the Company:

 

  (a) The Executive shall not be elected and continue as director of the
Company;

 

  (b) The Company is merged or consolidated with another corporation and the
Company is not the survivor;

 

4



--------------------------------------------------------------------------------

  (c) The Company is dissolved;

 

  (d) Substantially all of the assets of the Company are sold to any other
person;

 

  (e) A public tender offer is made for the shares of the Company and the
offeror acquires at least 40% of the outstanding common shares of the Company;

 

  (f) A proxy contest is waged and the person waging the contest acquires
working control of the Company; or

 

  (g) The Executive does not receive a salary increase for any year, unless the
failure to receive a salary increase is due to a company-wide salary freeze
applicable for such year.

 

  (h) The Executive is not nominated to serve as a director of the Company by
the N&CG Committee for reasons other than those stated in Section 3 of this
Agreement.

 

The Executive’s employment obligations under this Agreement shall terminate on
the date of termination specified in the Executive’s notice to the Company,
which date must be within 60 days of the date of the notice.

 

  8. Termination by the Company

 

  8.1 Termination For Cause

 

The Company may terminate the Executive’s employment pursuant to this Agreement
by discharging the Executive for cause. The term “for cause” shall be limited to
the following events:

 

  (a) The Executive’s conviction of any crime involving money or other property
of the Company or any of its affiliates (including entering into any plea
bargain admitting criminal guilt) or of any other crime (whether or not
involving the Company or any of its affiliates) that constitutes a felony in the
jurisdiction involved; or

 

  (b) The Executive’s willful breach of the Company’s Code of Business Conduct
(or any successor policy) which causes material injury to the Company; or

 

  (c) The Executive’s willful act or omission involving fraud, misappropriation,
or dishonesty that (i) causes material injury to the Company or (ii) results in
a material personal enrichment to the Executive at the expense of the Company;
or

 

  (d)

The Executive’s willful violation of specific written directions of the
Company’s Board or the Chief Executive Officer which directions are consistent
with this Agreement and the Executive’s duties, and provided

 

5



--------------------------------------------------------------------------------

 

that such violation continues following the Executive’s receipt of written
notice by the Board or the Company’s Chief Executive Officer specifying the
specific acts or omissions alleged to constitute such violation and such
violation continues after affording the Executive reasonable opportunity to
remedy such failure after receipt of such notice; or

 

  (e) The Executive’s continuing, repeated, willful failure to substantially
perform his duties hereunder; provided, however, that no discharge shall be
deemed for cause under this subsection (e) unless the Executive first receives
written notice from the Board (or of the board of any affiliate of the Company
of which the Executive is an officer) advising the Executive of the specific
acts or omissions alleged to constitute a failure to perform his duties, and
such failure continues after the Executive shall have had a reasonable
opportunity to correct the acts or omissions so complained of.

 

  8.2 Termination Without Cause

 

The Board, at any time and without cause, may relieve the Executive of his
duties under this Agreement upon three months prior written notice to the
Executive; provided that such action by the Board pursuant to this Section shall
not be deemed a termination of the Executive’s employment and shall not relieve
the Company of any of its financial obligations to the Executive as set forth in
this Agreement. Notwithstanding the foregoing sentence, if the Executive’s
duties are terminated pursuant to this Section, the Executive’s employment shall
thereafter be terminated upon the earlier of (i) Executive’s death or (ii) the
Disability Termination Date (as defined in Section 6.1).

 

  9. Confidential Information

 

The Executive shall not at any time (whether during the term of this Agreement
or thereafter) disclose to any person any confidential information or trade
secrets of the Company.

 

If any of the restrictions contained in this section or elsewhere in this
Agreement shall be deemed unenforceable then the Executive and the Company
contemplate that the appropriate court will enforce such restrictions in their
reduced form.

 

  10. Nonassignability

 

This Agreement and the benefits hereunder are personal to the Company and are
not assignable by it; provided, however, this Agreement and the benefits
hereunder may be assigned by the Company to any person acquiring all or
substantially all of the assets of the Company or to any corporation into which
the Company may be merged or consolidated. In the event of an assignment of this
Agreement to any person acquiring all or substantially all of the assets of the
Company or to any corporation into which the Company may be merged or
consolidated, the title, responsibilities and duties assigned to the Executive
by such successor person or corporation shall be the title, responsibilities and
duties of a senior executive officer of such successor person or corporation.

 

The provisions of this Agreement shall be binding on and inure to the benefit of
the Executive, his assignees, executors, and administrators.

 

6



--------------------------------------------------------------------------------

  11. Miscellaneous

 

  11.1 Waivers

 

No waiver by either party of any breach or nonperformance of any provision of
this Agreement shall be deemed to be a waiver of any preceding or succeeding
breach or nonperformance of the same or any other provision hereof.

 

  11.2 Notices

 

All notices, waivers, designations or other communications (collectively
“notices”) that either party is required or permitted to give hereunder shall be
in writing and delivered as follows:

 

If to the Executive:   If to the Company: Karl G. Glassman   Leggett & Platt,
Incorporated 9732 Early Lane   No. 1 Leggett Road Carthage, Missouri 64836  
Carthage, Missouri 64836     Attention: Secretary

 

subject to the right of either party at any time to designate a different
location for the delivery of notices.

 

  11.3 Survival of Provisions

 

Section 9 shall survive the expiration or termination of this Agreement, as
shall all other provisions hereof which provide for or contemplate performance
by either the Executive or the Company following the termination hereof.

 

IN WITNESS WHEREOF, the Company and the Executive have signed this Agreement as
of the day and year first above written.

 

“EXECUTIVE”

     

“COMPANY”

       

LEGGETT & PLATT, INCORPORATED

/s/    KARL G. GLASSMAN        

     

By:

  /s/    ERNEST C. JETT         Karl G. Glassman      

Name:

  Ernest C. Jett            

Title:

  Senior Vice President, General Counsel and Secretary

 

7